Name: 87/76/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Feedingstuffs
 Type: Decision
 Subject Matter: agricultural policy;  agricultural activity;  EU institutions and European civil service
 Date Published: 1987-02-14

 Avis juridique important|31987D007687/76/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Feedingstuffs Official Journal L 045 , 14/02/1987 P. 0019 - 0021 Finnish special edition: Chapter 3 Volume 22 P. 0155 Swedish special edition: Chapter 3 Volume 22 P. 0155 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Committee on Feedingstuffs (87/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Committee on Feedingstuffs was set up by Commission Decision 77/532/EEC (1), as last amended by Decision 83/77/EEC (2); Whereas, following the accession of new Member States to the Community, the number of seats on the Committee should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the Advisory Committee on Feedingstuffs have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas it is necessary to obtain an overall view of the factors which govern the production, marketing and consumption of feedingstuffs and to consult producers, traders and consumers on these matters; Whereas the trade associations concerned and the consumer groups in the Member States have set up organizations at Community level which are in a position to represent those concerned in all the Member States; Whereas the terms of reference of the standing working group on peas and field beans should also be laid down, HAS DECIDED AS FOLLOWS: Article 1 1. There is hereby attached to the Commission an Advisory Committee on Feedingstuffs, hereinafter called 'the Committee'. 2. The Committee shall consist of representatives of the following interests: agricultural producers, agricultural cooperations, industry, trade, workers and consumers. Article 2 The Committee shall set up: (3) OJ No L 211, 19. 8. 1977, p. 7. (4) OJ No L 51, 24. 2. 1983, p. 34. - a standing working group on statistics, - a standing working group on proteins, - a standing working group on dehydrated fodder, - a standing working group on peas and field beans. In agreement with the Commission staff, the Committee may set up other working groups to facilitate its work. Article 3 1. The Committee may be consulted by the Commission on any problem concerning the production, marketing or consumption of feedingstuffs. It shall organize and prepare the work of the standing groups and of the other working groups. It shall ensure that each group is composed solely of representatives of the sectors most directly concerned with the subject or subjects to be examined by that group. 2. The standing working group on statistics shall be responsible for examining the problems of supply and demand in the feedingstuff sector. 3. The standing group on proteins shall be responsible for examining the problems of the Community's protein supplies. 4. The standing working group on dehydrated fodder shall be responsible for examining the application fo the rules on the common organization of the market in dehydrated fodder, and in particular the measures which the Commission takes under these rules. 5. The standing working group on peas and field beans shall be responsible for examining the application of the rules on the common organization of the market in peas and field beans, and in particular the measures which the Commission takes under those rules. 6. The working groups shall report to the Committee on the results of their work. The working groups shall appoint a chairman and a rapporteur. 7. The chairman of the Committee may indicate to the Commission the desirability of consulting the Committee on any matter within the latter's competence but on which its opinion has not been sought. He shall do so, in particular, at the request of one of the interests represented. Article 4 1. The Committee shall comprise 30 members. 2. Seats on the Committee shall be allocated as follows: - 15 to agricultural producers and cooperatives, - five to industry, - four to trade, - three to workers, - three to consumers' representatives. Article 5 1. Members of the Committee shall be appointed by the Commission on proposals from the trade workers' organizations set up at Community level which are most representative of the interests specified in Article 1 (2); nevertheless, the consumers' representatives shall be appointed on a proposal from the Consumers' Advisory Committee set up by the Commission Decision of 25 September 1973. The said bodies shall put forward two candidates of different nationality in respect of each seat to be filled, each from a different Member State of the Community. 2. The term of office of a member of the Committee shall be three years and shall be renewable. Members shall not be remunerated for their services. After the expiry of the three-year period, members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members shall be published by the Commission for information purposes in the Official Journal of the European Communities. Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 7 1. Only the Commission representatives, the members of the Committee, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 12. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated on the Committee, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observes shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 1. The Committee shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the chairman in agreement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its officers and the working groups. 3. Secretarial services for the Committee, its officers and working groups shall be provided by the Commission. Article 9 The Committee shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shall be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Committee on the opinion to be given, the Committee shall formulate joint conclusions which shall be annexed to the report. The results of the Committee's discussions shall on request be communicated by the Commission to the Council and to the Management Committees. Article 10 Without prejudice to Article 214 of the Treaty members of the Committee shall, if the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or of its working groups. In such cases, only Committee members and representatives of the Commission departments may be present at mettings. Article 11 Commission Decision 77/532/EEC is hereby repealed. Article 12 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE06.95 FF: 1UEN; SETUP: 01; Hoehe: 1371 mm; 223 Zeilen; 10082 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................